571 So.2d 32 (1990)
Arthur BREAKSTONE, et al., Petitioners,
v.
Honorable Mary Ann MACKENZIE, Etc., et al., Respondents.
Nos. 88-2392, 88-2903.
District Court of Appeal of Florida, Third District.
September 11, 1990.
WHEREAS, the opinion rendered by this Court on September 14, 1989, (561 So.2d 1164), granting a Petition for Writ of Prohibition to the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court's opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed July 19, 1990, 565 So.2d 1332, and its mandate now lodged in this Court, quashed a portion of this Court's en banc opinion;
NOW THEREFORE, the opinion filed in the cause on September 14, 1989, except as is affirmed by the opinion of the Supreme Court dated July 19, 1990, is vacated; the opinion of the Supreme Court is herewith made the opinion of this Court and the orders of the trial court are reversed and rule nisi in prohibition be and the same is hereby made absolute and that you, Mary Ann MacKenzie, are hereby prohibited and restrained from further proceedings in those certain actions pending in the Circuit Court in and for Dade County, Florida in which Baron's of Surfside, Inc., Plaintiffs vs. Arthur Breakstone, et al., Defendants, Case No. 85-8008 and Super Kids, Inc., Plaintiff, vs. Super Kids Bargain Store, Inc., Defendant, Case No. 88-44144. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).